 

IN THE UNITED sTATEs DISTRICT COURT
FOR THE soUTHERN DIsTRICT oF GEORGIA 2919 APR '3 PH ‘2' 37

AUGUSTA DtvrsloN CLERH W\j_(/‘ MM

50. Di'S`i'. f». f§§ 1'-\.\\
UNITED STATES OF AMERICA )
._)
v. ) CASE NO: CR 107-147-002
)
)
RAMONE MONTA GRIFFIN )
0 R D E R

The defendant, Ramone Monta Grft`ln, was sentenced to probation for a term of five years
as per the Judgment dated August 18, 2008 and Was discharged from probation on Novernber 22,
201 l by the Order of this Court.
Surety, Jonethia Tillman, has requested the return of the $1,000.00 cash security posted
on the defendant’S $10,000.00 bond.
. ' IT IS HEREBY ORDERED that the cash collateral in the amount of 31,000.00 posted
, .by Jonethia Tillntan for the defendant, plus all accrued interest thereon, be returned to Jonethia

Tillman at 1949 Kratha Dr., Augusta, GA 3090<").

This Mf April 2019, at Augusta, Georgia.

 

DUD'LEY H. BO 'EN, JR., JUDGE
UNlTED STA S DISTRICT COURT
SOUTHERN ISTRICT OF GEORGIA

